Title: From John Adams to Benjamin Rush, 25 August 1811
From: Adams, John
To: Rush, Benjamin



Dear Rush
Quincy August 25. 1811

If I could be considered as a Friend to the Family I should Advise the Grand Children of Dr Franklin to divide the Real Estate among them in their several proportions rather than to sell it in order to divide the Money.
Not a Liver or a Stiver was ever committed to Dr Franklin or any other Minister of The United States in Europe, “to be employed, in Secret Services to his Country.” The Million of Livres, that have excited so much speculation, were a Part of the Loans, or Donation of The King of France to the United States, which never found wanting in our Bankers hands, who said he had Accounted for all he had received. Dr Franklin wrote to the Comte de Vergennes upon the Subject and received for answer, that that Million was “Le Secret du Cabinet.”
Mr. Morris’s discovery, most probably was no more than a Suspicion, which some Person or other communicated to him. I presume he has no Evidence: and that none ever will be obtained. Franklins hands more pure as I believe in this Business.
The Anecdotes of Col. Griffin and Col Reed ought to be published. “Suum cuique  decus Posteritas rependit” cannot be true unless, the Truth is somewhere or other recorded by Contemporaries.
I wish you would try your hand, at an Enumeration of the Causes of the Corruption both of Tradition and History in our day. Your observation on the Characters of the Heroes in the Bible is as profound as it is correct. There is no Dious Julius, Dious Augustus or Dious Tiberius in that Book.
In Massachusetts as in Pensilvania, those who were active in the Revolution have died poor.
Hancock once owned Houses, Lands, Lots and Wharves in the Town of Boston and landed Estates in allmost all Parts of New England which if he had held them to the day would be worth more than Washington and Franklin were both worth; as I believe. Yet he died, not absolutely but comparatively poor. Cushing, S. Adams died poor. Paine, J. Adams and Gerry will die poor enough, though I hope not insolvent. Lincoln Knox, Brooks, Sullivan, were not rich. The great James Otis Junior, added nothing to his Property, but sacrificed immensely to the Public.
I hope you will excuse me if I say a few Words of myself: because you have read in some of our candid Federal Papers, that I have been “overpaid.” My Father, now Fifty years, a Saint in Heaven, was at the Expence of my Education at a Grammar School and at Harvard Colledge. By keeping a public Grammar School in Worcester I defrayed the expence of my Education to the Bar,. In 1758, I was recommended by the greatest Lawyer Massachusetts ever produced Jeremiah Gridley Esqr And by Chief Justice Pratt and by Mr Otis and Mr Thatcher to the Court in Boston in October 1758, and then took the oath and was admitted as an Attorney. In 1761 I was called to the Bar as a Barrister by the Supream Court. In May 1761 my ever honoured and beloved Father died and by his will left me a House and Barn  and Forty Acres of Land, besides one Third of his personal Estate. If I had converted that real Estate into Money, it would in the fifty years that have passed since, at legal Interest have amounted to more I believe, that I am now worth.
In 1764 I married, the Daughter of the richest Clergyman in the Province as his Brother Clergymen used to say. Be this as it may he was as kind to me, as a Father in Law ought to be  and gave me, on my Marriage what I thought a very handsome Sum of Money besides the ordinary Furniture of a Daughters Household. That Sum I instantly laid down in the Purchase of an Orchard and a very fine piece of Land near my Paternal House and Homestead. This Sum, in the hands of common sense and common Industry might have been employed, in the rapid Vicissitudes which have taken place in this Country, to produce a fortune much greater than I possess. From 1758 to 1775 seventeen years I was in Practice at the Bar; Seven years of it, at the head of The Bar. In this Period I am bold to say no Lawyer was ever more laborious. I was concerned in all the greatest Causes and rode most of the Circuit of the Province. Though I was never so greedy of great Fees as some others and though our Fees in those Times were not so high as they are now, and as they were in the Revolutionary Times when Rum Sugar and Molasses, Madeira Wine and English Goods were given in Profusion to the Lawyers: Yet I got Money as I thought very fast as fast as I desired. This I laid out in a House in Boston now of great Value, in Lands in my own Neighbourhood in the Country and in the Purchase of my Brothers share of my Fathers Estate; and lent at legal Simple Interest on Bonds and Mortgages to private Persons. When our continental Currency had depreciated four or five or six hundred per Cent. My Debtors tendered to my Wife their Payment of their Debts, I advised her to receive them and put them into the Loan Office, of the United States; where they lay sometimes dead and sometimes alive till Mr Gallatin has paid them off, and for want of knowing what to do with them, I have placed very injudiciously I fear.
In 1783, My revered Father in Law died and left my Wife one half of a Patrimonial Farm in Medford and near Boston, which has always produced an handsome Rent, and her share of his Personal Estate
In 1803 my Wifes Uncle Norton Quincy Esqr died and left my Wife her full Proportion of his Estate, with his other Relations. When I was called to Congress in 1774 I left as full Practice as any Lawyer ever held in this State. I left Debts due to me on Book, to a large amount, and many other Debts on Notes and Bonds. My Friend and Agent collected what he could and lent to the Publick. I have been ten years Ambassador abroad, Eight Years Vice President of the United States and four years President.
John Lowell in 1776 or 1777 removed from Newbury Port to Boston, stepped into my shoes, undertook my Business, engaged in the Employment of my Clients; and died lately worth several hundred Thousand Dollars: left a very handsome fortune to all his Sons and Daughters; and that very Spartacus, that Leader of Rebel Slaves that very “Rebel” who lately reproached me with being overpaid has a magnificent seat in Boston a Splendid Villa in the Country and large sums in Funds Banks and Insurances all derived from his Father, for he never earned much if any thing himself. After travelling over a great Part of Europe with his Family, This very Spartacus tells the World I have been overpaid. I might safely offer him all I am worth, as I believe, for one quarter Part of his.
Is not this Insolence too great for Philosophical or Christian Patience to bear? No. It is not, and I bear it with much Indifference, whether Philosophical or Christian or not.
Adieu
J. ANear a Million sterling passed through my hands in Amsterdam on which I never received a Farthin as Commissions or in any other Way. A knowing one might have made great Profits. I have had opportunities of making a Fortune by Speculation in The English Funds. I have had offers of Partnership in a Company to purchase our whole American Debt when it was at two and six Pence in the Pound. I never would have any Thing to do with it, and never made a Farthing in any of these Ways J. A